Citation Nr: 1530972	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-42 305	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for service-connected intervertebral disc disease (IVDS) of the thoracolumbar spine.

2.  Entitlement to service connection for left hip osteonecrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to February 1987, and from November 1990 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDING OF FACT

On May 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing from appeal the issues of entitlement to a rating greater than 40 percent for service-connected IVDS of the thoracolumbar spine and entitlement to service connection for left hip osteonecrosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal on the issue of entitlement to a rating greater than 40 percent for service-connected IVDS of the thoracolumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of appeal on the issue of entitlement to service connection for left hip osteonecrosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On May 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing from appeal the issues of entitlement to a rating greater than 40 percent for service-connected IVDS of the thoracolumbar spine and entitlement to service connection for left hip osteonecrosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to a rating greater than 40 percent for service-connected IVDS of the thoracolumbar spine is dismissed.  


The appeal on the issue of entitlement to service connection for left hip osteonecrosis is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


